Exhibit 10.57

THIRD AMENDMENT TO BORROWING BASE

REVOLVING LINE OF CREDIT AGREEMENT

This Third Amendment to Borrowing Base Revolving Line of Credit Agreement
(“Amendment”) is entered into to as of January 23, 2008 between WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), formerly referenced as
Agent for Wachovia Financial Services, Inc., a North Carolina corporation, which
Amendment is consented to by Guarantor WILLIAM LYON HOMES, a Delaware
corporation (“Guarantor”).

RECITALS:

A. Borrower has received a revolving line of credit from Lender in the maximum
commitment amount of $50,000,000.00 (the “Loan”) for the acquisition and
development of Approved Subdivisions pursuant to the terms of that certain
Borrowing Base Revolving Line of Credit Agreement dated as of February 14, 2006,
between Borrower and Lender, and as amended by that certain First Amendment to
Borrowing Base Revolving Line of Credit Agreement dated as of September 29,
2006, and as further amended by that certain Second Amendment to Borrowing Base
Revolving Line of Credit Agreement dated as of March 30, 2007, (as the same may
be further amended, modified, extended, renewed, restated or supplemented from
time to time, the “Loan Agreement”) and as further evidenced by that certain
Amended and Restated Borrowing Base Secured Promissory Note executed by Borrower
and payable to the order of Lender (as amended, restated and otherwise modified
from time to time, the “Note”). All capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan
Agreement.

B. The Loan is secured by, among other things, duly recorded Construction Deeds
of Trust and Fixture Filing (With Assignment of Rents and Security Agreement),
duly filed UCC-1 Financing Statements naming Borrower as Debtor and Lender as
Secured Party, and such certain other assignments (collectively, as amended,
restated and otherwise modified from time to time, the “Security Documents”).

C. Guarantor has executed certain documents in favor of Lender in connection
with the Loan, including that certain Payment and Completion Guaranty Agreement
(together with any other documents executed by any Guarantor in favor of Lender
in connection with the Loan, each as may be amended, restated and otherwise
modified from time to time, the “Guarantor Documents”).

D. The Note, the Security Documents, the Guaranty Documents, and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as may be amended, modified, extended or restated from
time to time, are sometimes referred to individually and collectively as the
“Loan Documents”. Hereinafter, the Loan Documents shall mean such documents as
modified in this Amendment.

E. The parties desire to modify the Loan Agreement and the Loan Documents as set
forth below.



--------------------------------------------------------------------------------

AGREEMENT:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. ACCURACY OF RECITALS.

Borrower and Lender acknowledge the accuracy of the recitals.

2. MODIFICATION OF THE LOAN AGREEMENT AND LOAN DOCUMENTS.

2.1 The definition of “Commitment Amount” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety to provide as follows:

“Commitment Amount” means THIRTY MILLION AND NO/100THS DOLLARS ($30,000,000.00)
subject to such decreases thereof pursuant to Section 2.1(e); provided, however,
upon the occurrence of a Term Out Date pursuant to Section 2.1(h), the
Commitment Amount shall be deemed to be that amount which is equal to the
aggregate amount of Outstanding Loan Borrowings as of such Term Out Date.

2.2 Section 1.1 of the Agreement is hereby amended by deleting the definition of
“Facility Increase”.

2.3 The definition of “Interest Rate” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety to provide as follows:

“Interest Rate” means, at the election of Borrower in connection with any
Advance Request pursuant to Section 2.2(a) (and otherwise subject to the
provisions of Section 2.3 and Section 3 of the Note), either:

(a) The LIBOR Rate plus (i) 2.30% if the Leverage Ratio is less than or equal to
3.25 or (ii) 2.50% if the Leverage Ratio is greater than 3.25, which combined
figure shall be rounded upwards to the nearest one-eighth percent (.125%), with
such interest rate being adjusted from time to time as of each Interest Rate
Adjustment Date (“LIBOR Based Rate”) or

(b) The Prime Rate plus (i) 0.30% if the Leverage Ratio is less than or equal to
3.25 or (ii) 0.50% if the Leverage Ratio is greater than 3.25, which combined
figure shall be rounded upwards to the nearest one-eighth percent (.125%), with
such interest rate being adjusted from time to time as and when the Prime Rate
is adjusted (“Prime Based Rate”).

Borrower may not elect to convert or otherwise change the Interest Rate except
in connection with an Advance Request. Interest shall accrue on the entire
outstanding balance of the Loan at the Interest Rate selected by Borrower until
such time as Borrower elects to convert such Interest Rate to the other
available Interest Rate (i.e., LIBOR Based Rate or Prime

 

-2-



--------------------------------------------------------------------------------

Based Rate); provided that the applicable Interest Rate shall be the Default
Rate at any time an Event of Default has occurred and is continuing. In the
event no such Interest Rate election is made by Borrower, the Interest Rate
shall be deemed to be the LIBOR Based Rate.

2.4 The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended by deleting the reference therein to “February 14, 2008” and
inserting in place thereof “May 14, 2008”.

2.5 Section 2.1(d) is hereby amended and restated in its entirety to provide as
follows: [Intentionally Omitted].

2.6 Section 2.5 of the Loan Agreement is hereby amended by inserting the
following new subsection (d):

(d) Unused Commitment Fee. In addition, commencing as of January 1, 2008 and
continuing thereafter until the Commitment has been terminated and the Loan paid
in full, Borrower agrees to pay Lender a quarterly Unused Commitment Fee for
each quarterly period that the Average Quarterly Outstandings is less than fifty
percent (50%) of the Commitment Amount then in effect. As used herein, the term
“Unused Commitment Fee” means that amount which is equal to the result of
multiplying: (i) the difference between the Commitment Amount in effect during
the applicable period and the Average Quarterly Outstandings for that same
period by (ii) 0.15%. As used herein the term “Average Quarterly Outstanding”
means, for each quarter (or portion thereof), the aggregate amount of the daily
amount of outstanding Advances during the applicable period divided by the
actual number of days in that period. Each Unused Commitment Fee shall be
calculated by Lender with each such calculation being deemed conclusive absent
manifest error. Each Unused Commitment Fee shall be due and payable in arrears
within ten (10) days after the end of each quarterly period; provided that any
such Unused Commitment Fee, whether for the full quarterly period or any portion
thereof, shall become immediately due and payable on the earlier of the Maturity
Date or the occurrence of an Event of Default; provided, however, Unused
Commitment Fees shall continue to accrue and be due and payable during the
existence of any such Event of Default.

2.7 Sections 7.1 and 7.2 of the Loan Agreement are hereby amended and restated
in their entirety to provide as follows:

7.1 Minimum Tangible Net Worth Covenant. WLH will maintain at all times, on a
consolidating basis, a minimum Tangible Net Worth equal to or greater than
$175,000,000.00.

7.2 Leverage Ratio. WLH will maintain at all times, on a consolidating basis, a
ratio of (a) Total Liabilities to (b) Tangible Net

 

-3-



--------------------------------------------------------------------------------

Worth that is equal to or less than 5.00 to 1. As used herein, the term “Total
Liabilities” shall mean the book value of WLH’s assets less (i) Tangible Net
Worth, (ii) “off-balance sheet” liabilities complying with the Financial
Accounting Standards For Financial Interpretation No. 46 and (iii) minority
interests in WLH consolidated entities, all as determined in accordance with
GAAP.

2.8 Effective Date of Modifications. The modifications to the financial
covenants set forth in Section 2.7 above shall be deemed to be effective as of
December 31, 2007 and applicable to the 2007 fourth quarter and year end
reporting and financial covenant requirements of WLH. All other modifications
set forth in this Section 2 shall be deemed to be effective as of January 23,
2008, the date of this Amendment.

3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and will remain in full
force and effect as modified herein, and as those Loan Documents may have been
amended, restated or otherwise modified. Any property or rights to or interest
in property granted as security in the Loan Documents will remain as security
for the Loan and the obligations of Borrower in the Loan Documents. Each
reference in any Loan Document to any other Loan Document will be a reference to
such Loan Document as modified by this Amendment or as otherwise restated,
amended or modified.

4. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender:

4.1 To the best of its knowledge, no Event of Default under the Loan Agreement,
as modified herein, or any other Loan Document, as those Loan Documents may have
been amended, restated or otherwise modified, has occurred and is continuing.

4.2 There has been no Material Adverse Change as of the date hereof.

4.3 Each and all representations and warranties of Borrower in the Loan
Documents, as such Loan Documents may have been amended, restated or otherwise
modified, are accurate on the date hereof in all material respects.

4.4 Borrower has no claims, counterclaims, defenses, or set-offs with respect to
the Loan Documents as modified by this Amendment or otherwise amended, restated
or modified.

4.5 The Loan Documents, as modified by this Amendment or as otherwise amended,
restated or modified, are the legal, valid, and binding obligation of Borrower,
enforceable against Borrower in accordance with their terms.

4.6 Borrower is validly existing under the laws of the state of its formation
and has the requisite power and authority to execute and deliver this Amendment
and to perform the Loan Documents, as modified herein or as otherwise amended,
restated or modified. Each of

 

-4-



--------------------------------------------------------------------------------

the certificates and resolutions previously delivered to Lender in connection
with the Loan continue to be true and accurate in all material respects, have
not been rescinded, revoked, terminated, limited, restricted or otherwise
modified and continue in full force and effect. The execution and delivery of
this Amendment and the performance of the Loan Documents, as modified herein or
as otherwise amended, restated or modified, have been duly authorized by all
requisite action by or on behalf of Borrower and all other requisite persons.
This Amendment has been duly executed and delivered on behalf of Borrower.

5. COVENANTS.

Borrower covenants with Lender that Borrower shall execute, deliver, and provide
to Lender such additional agreements, documents, and instruments as reasonably
required by Lender to effectuate the intent of this Amendment.

6. RELEASE.

Borrower represents and warrants that Borrower has no claims, counterclaims,
defenses, or offsets with respect to the enforcement by Lender against Borrower
of the Loan or the Loan Documents. Borrower further fully, finally and forever
releases and discharges Lender and its respective successors, assigns,
directors, officers, employees, agents, and representatives from any and all
actions, causes of action, claims, debts, demands, liabilities, obligations, and
suits, of whatever kind or nature in law or equity that it has or in the future
may have, whether known or unknown, with respect to the Loan and the Loan
Documents or the actions or omissions of Lender in respect thereof to the extent
such claims, counterclaims, defenses or offsets arose from events occurring
prior to the date of this Agreement. It is the intention of Borrower that the
above release shall be effective as a full and final release of each and every
matter specifically and generally referred to in this paragraph. Borrower
acknowledges and represents that it has been advised by independent legal
counsel with respect to the agreements contained herein and with respect to the
provisions of California Civil Code Section 1542, which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” Borrower, being aware of said code section, expressly waives any
and all rights it may have thereunder, as well as under any other statute or
common law principle of similar effect, with respect to any of the matters
released herein. The Agreement shall act as a release of all included claims,
rights and causes of action, whether such claims are currently known, unknown,
foreseen or unforeseen and regardless of any present lack of knowledge as to
such claims. Borrower understands and acknowledges the significance and
consequence of this waiver of California Civil Code Section 1542, and hereby
assumes full responsibility for any injuries, damages, losses or liabilities
released herein.

7. CONDITIONS PRECEDENT TO THIS AMENDMENT.

This Amendment shall become effective and binding on Lender only upon
satisfaction, as determined by Lender in its sole and absolute discretion, of
the following conditions precedent:

 

-5-



--------------------------------------------------------------------------------

7.1 No Event of Default. No Event of Default, Unmatured Event of Default or
Material Adverse Change shall have occurred and be continuing as of the date of
this Amendment.

7.2 No Mechanics’ Lien and/or Labor Claims against the Land. Borrower shall
provide evidence to Lender, in a form and manner satisfactory to Lender in its
sole and absolute discretion, that, there are no mechanic lien claims, labor
claims or other claims for service or goods that could result in a lien or
encumbrance against the Land (as that term is defined in the Loan Agreement).

7.3 Execution and Delivery of Amendment. Borrower shall have delivered to Lender
a fully executed original of this Amendment and the attached Consent and
Agreement. Lender has executed and delivered a fully executed copy of this
Amendment to Borrower.

7.4 Payment of Extension Fee. Borrower shall pay to Lender an earned in full
upon receipt, non-refundable extension fee equal to 0.125% of the Commitment
Amount (i.e., $37,500.00).

7.5 Payment of Lender Costs. Borrower shall have paid, in immediately available
funds to Lender all of Lender’s fees, costs and charges incurred by Lender in
connection herewith, including without limitation reasonable attorneys’ fees and
costs.

7.6 Other Documents and Information. Borrower shall have delivered to Lender
such other documents and information as Lender may reasonably require as a
condition of the effectiveness of this Amendment.

8. ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents, as modified herein, and as otherwise amended, restated or
modified, contain the entire understanding and agreement of Borrower in respect
of the subject matter thereto and supersedes all prior representations,
warranties, agreements, arrangements, and understandings. No provision of such
Loan Documents may be further changed, discharged, supplemented, terminated, or
waived except in a writing signed by Lender and Borrower.

9. BINDING EFFECT.

The Loan Documents as modified herein are binding upon, and inure to the benefit
of Borrower and Lender and their respective successors and assigns.

10. CHOICE OF LAW.

This Amendment and the attached Consent is governed by and construed in
accordance with the laws of the State of California, without giving effect to
conflicts of law principles.

11. COUNTERPART EXECUTION.

 

-6-



--------------------------------------------------------------------------------

This Amendment and the attached Consent may be executed in one or more
counterparts, each of which is deemed an original and all of which together
constitute one and the same document. Signature pages may be detached from the
counterparts and attached to a single copy of this Amendment and the attached
Consent to physically form one document.

[Signature Page Follows]



--------------------------------------------------------------------------------

DATED as of the date first above stated.

BORROWER:

WILLIAM LYON HOMES, INC.,

a California corporation

By: /s/ Michael D. Grubbs

Name: Michael D. Grubbs

Its: Senior Vice President

By: /s/ Richard S. Robinson

Name: Richard S. Robinson

Its: Senior Vice President

[Signature Pages Continue on Following Page]



--------------------------------------------------------------------------------

LENDER:

WACHOVIA BANK, NATIONAL

ASSOCIATION, a national banking

association

By: /s/ Kurt Huisman                        

Name: Kurt Huisman                        

Its: Vice President                            

[End of Signature Pages – Consent and Agreement of Guarantor Follows]

 



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

Guarantor hereby consents to the foregoing Third Amendment to Borrowing Base
Revolving Line of Credit Agreement (“Amendment”) and agrees to the terms and
conditions thereof. Guarantor further represents, warrants and covenants to
Lender as follows:

1. To the best of Guarantor’s knowledge, no Event of Default has occurred and is
continuing.

2. There has been no Material Adverse Change with respect to Borrower or the
Land.

3. Borrower continues to be validly existing under the laws of the state of its
formation or organization and (1) Borrower has the requisite power and authority
to execute and deliver the Amendment and to perform the Loan Documents as
modified by the Amendment, and (2) the Guarantor has the requisite power and
authority to execute and deliver this Consent and Agreement of Guarantor and to
perform the Loan Documents to which it is a party, as those Loan Documents may
have been amended, restated or otherwise modified.

4. Guarantor acknowledges: (i) receiving a copy of and reading the Amendment and
all other Loan Documents, including any new Loan Documents and any restatements,
amendments or modifications with respect to any existing Loan Documents,
(ii) the accuracy of the Recitals in the Amendment, and (iii) the continued
effectiveness of the Loan Documents to which the Guarantor is a party as those
Loan Documents may have been amended, restated or otherwise modified by the
Amendment or otherwise, and any other agreements, documents, or instruments
securing or otherwise relating to thereto (collectively, the “Guarantor Loan
Documents”).

5. Guarantor consents to the modification of the Loan Documents as set forth in
the Amendment, and as set forth in any restatements, amendments or modifications
with respect to any existing Loan Documents or Guarantor Documents, and as to
all other matters as set forth in the Amendment and affirms and covenants to
Lender that: (a) such Loan Documents and Guarantor Loan Documents (as restated,
amended or otherwise modified) continue to be the legal, valid and binding
obligation of Borrower and Guarantor (as applicable), enforceable against
Borrower and the Guarantor (as applicable) in accordance with their terms,
subject only to bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting creditors’ rights generally and by equitable principles of
general application, and (b) any property or rights to or interests in property
granted as security in the Guarantor Documents shall remain as security.

6. Guarantor represents and warrants that Guarantor has no claims,
counterclaims, defenses, or off-sets with respect to the enforcement against
Guarantor of the Guarantor Loan Documents. Guarantor further fully, finally and
forever releases and discharges Lender and its successors, assigns, directors,
officers, employees, agents, and representatives from any and all actions,
causes of action, claims, debts, demands, liabilities, obligations, and suits,
of whatever kind or nature in law or equity that it has or in the future may
have, whether known or unknown, with respect to the Loan and the Loan Documents
(including without limitation, the Guarantor

 

-1-



--------------------------------------------------------------------------------

Loan Documents) or the actions or omissions of Lender in respect thereof to the
extent such claims, counterclaims, defenses or off-sets arose from events
occurring prior to the date of the Amendment. It is the intention of Guarantor
that the above release shall be effective as a full and final release of each
and every matter specifically and generally referred to in this paragraph.
Guarantor acknowledges and represents that he has been advised by independent
legal counsel with respect to the agreements contained herein and with respect
to the provisions of California Civil Code Section 1542, which provides as
follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.” Guarantor, being aware of said Code section,
expressly waives any and all rights he may have thereunder, as well as under any
other statute or common law principle of similar effect, with respect to any of
the matters released herein.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

DATED as of the date of the Amendment.

GUARANTOR:

WILLIAM LYON HOMES,

a Delaware corporation

By: /s/ Michael D. Grubbs                        

Name: Michael D. Grubbs                        

Its: Senior Vice President                        

By: /s/ Richard S. Robinson                     

Name: Richard S. Robinson                     

Its: Senior Vice President                         